Citation Nr: 0613924	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the 
appellant, the veteran's surviving spouse, was not entitled 
to the claimed benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC


REMAND

The claimant asserts that her husband's death was due to 
complications of malaria, which he contracted during service.  
In support of her claim, she contends that her husband 
suffered a sudden outbreak of flu-like symptoms, an 
uncontrollable fever, aches, and pains.  Records from the 
Mobile Infirmary attribute the veteran's death to respiratory 
failure with probable sepsis.  In February 2003, Howard J. 
Rubenstein, M.D., reached the opinion that malaria may have 
been a possible contributing factor to the veteran's death 
from suspected sepsis.  In May 2004, Thaddeaus A. Beeker, 
M.D., asserted that a strong possibility exists that the 
veteran's severe anemia from malaria had a significant impact 
on his respiratory compromise and hastened respiratory 
failure.

The veteran's claims file has not been assessed by a VA 
medical examiner regarding any nexus between the cause of his 
death and a service-connected disability.  As such, it must 
be determined whether or not a relationship exists and this 
issue must be remanded to develop medical evidence of a nexus 
between the claimed in-service incurrence of malaria and the 
cause of death. 
To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
service connection for the cause of the veteran's death is 
REMANDED for the following development:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for one year prior to his death, 
including The Cancer Center of Southern 
Alabama, the Mobile Infirmary, and Dr. 
Howard J. Rubenstein, M.D.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in the claims file. 

2.  After the development requested above 
has been completed, the claims file must 
be submitted to a VA physician for an 
opinion as to whether it is at least as 
likely as not (that is, to a probability 
of 50 percent or better) that malaria was 
either the primary or a contributing 
cause of the veteran's death.  

3.  After undertaking any additional 
development
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005). 




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005)


Department 

